                Case: 1:20-cv-03159
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 30 Filed: 10/05/20 Page 1 of 1 PageID #:146

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS


 Podiatry In Motion, Inc.

 Plaintiff(s).                                                     Case No. 20 C 3159
                                                                   Judge Ronald A. Guzman
 v.

 Interviewing Service of America, LLC et al

 Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

        ☐        in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which ☐ includes       pre–judgment interest.
                                ☐ does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


        ⌧     in favor of defendant(s)
              and against plaintiff(s)
        Defendant(s) shall recover costs from plaintiff(s).


        ☐        other:

This action was (check one):

☐ tried by a jury with Judge         presiding, and the jury has rendered a verdict.
☐ tried by Judge         without a jury and the above decision was reached.
⌧ decided by Judge Guzman on cross- motions for summary judgment.


Date: October 05, 2020                                        Thomas G. Bruton, Clerk of Court
                                                              /s/Kerwin Posley, Deputy Clerk
